Title: Thomas Jefferson to Christopher Hudson, 9 August 1815
From: Jefferson, Thomas
To: Hudson, Christopher


          Dear Sir Monticello  Aug. 9. 15.
          I When I had the pleasure of being with you the day before yesterday, you mentioned your wish for want of a pair of hedge-shears, and that you had to wait till they could be imported from Europe. I knew I had had a pair but it had been so long since I had seen them that I was not sure they could now be found, and therefore said nothing. on my return it was my first object to have them sought for, and I am happy that being found I am enabled to ask your acceptance of them. you will percieve by their having never been used that I have no employment for them. Accept the assurance of my friendly esteem and respect.
          Th: Jefferson
        